TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00378-CV


                                 Sandford T. Pulley, Appellant

                                                 v.

                                   Glenn E. Ball, III, Appellee


            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-17-005293, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 16, 2018. On August 20, 2018,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by August 30, 2018, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: September 28, 2018